         Case 6:20-po-05044-KLD Document 6 Filed 02/02/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                              Case No. 6:20-PO-5044-KLD
 UNITED STATES OF AMERICA,
                                              VIOLATION: F5226905 and
                     Plaintiff,               F5226906

 vs.                                          DISPOSITION CODE: PE

 THOMAS R. GUY,                               ORDER ACCEPTING
                                              PLEA LETTER
                     Defendant.



       Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated December 18, 2020, advising Plaintiff has reached an agreement

with Defendant. Plaintiff has agreed to reduce the total amount due on the

violation notice F5226906 from $330.00 to $200.00, and Defendant has agreed to

forfeit that amount. Defendant requests that he be permitted to make monthly

installment payments on the amount due. In return, Plaintiff agrees to dismiss

violation notice F5226905. The bench trial set for February 19, 2021, at 1:30 p.m.

is vacated.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $200.00, and shall do so by making payments at the rate of $100.00 per
         Case 6:20-po-05044-KLD Document 6 Filed 02/02/21 Page 2 of 2



month. Defendant shall make his payment on or before the 1st day of each month

beginning on March 1, 2021, and continuing thereafter until paid in full.

      Defendant is directed to send his payments to the following:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      To ensure the payments are credited to the proper violation notice,

Defendant’s payments shall reference the violation notice(s) number listed above.

      Alternatively, Defendant may make his payments through the website at

www.cvb.uscourts.gov.

      Defendant is advised that if he fails to pay the collateral as ordered the Court

may issue a warrant for his arrest.

      DATED this 2nd day of February, 2021.



                                       ____________________________________
                                       ____
                                          _________________________________
                                       KATHLEEN L    L. DE
                                                        DESOTO
                                                         ESOTO
                                       United States Magistrate Judge
